           Case 1:19-cv-04389-VEC Document 51 Filed 07/29/21 Page 1 of 2


                                                                        USDC SDNY
UNITED STATES DISTRICT COURT                                            DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                           ELECTRONICALLY FILED
 -------------------------------------------------------------- X       DOC #:
 1979 FAMILY TRUST LICENSOR, LLC                                :       DATE FILED: 7/29/2021
 and ROCKEFELLER & CO. LLC,                                     :
                                                                :
                                              Plaintiffs,       :
                                                                :   19-CV-4389 (VEC)
                            -against-                           :
                                                                :       ORDER
 MEHAL J. DARJI aka MEHAL                                       :
 ROCKEFELLER and ROCKEFELLER                                    :
 MANAGEMENT CO.,                                                :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on July 22, 2020, Plaintiffs filed a motion for contempt and imposition of

sanctions against Defendants for failure to comply with the default judgment entered on August

19, 2019 (See Dkts. 22, 24);

        WHEREAS on September 14 and September 30, 2020, the Court granted Plaintiffs’

motion for contempt and imposition of sanctions (Dkts. 31, 35);

        WHEREAS on March 30, 2021, Plaintiffs filed a second motion for contempt seeking an

order of incarceration against Defendants (Dkts. 36-38);

        WHEREAS on May 5, the Court ordered Defendants to appear for a hearing on May 25,

2021, and warned that Mr. Darij’s failure to appear may result in a warrant being issued for his

arrest (Dkt. 40);

        WHEREAS on May 25, 2021, Plaintiff appeared for the hearing but Defendants failed to

appear or otherwise to respond to the motion or the Order;

        WHEREAS on May 27, 2021 this Court signed a warrant ordering Mr. Darji’s arrest by

the United States Marshals;



                                                   Page 1 of 2
         Case 1:19-cv-04389-VEC Document 51 Filed 07/29/21 Page 2 of 2




       WHEREAS on June 2, 2021, the Court dismissed the arrest warrant after learning from

the United States Marshals Service that Mr. Darji has been incarcerated at Salem County Jail on

an unrelated matter since March 23, 2021;

       IT IS HEREBY ORDERED THAT: Defendants’ second motion for contempt is denied

without prejudice. As previously ordered, upon Mr. Darji’s release from jail, if Plaintiffs wish to

again pursue a finding of contempt, they must renew their motion for contempt and imposition of

sanctions for failure to comply with the default judgment previously entered against Defendants

and serve Mr. Darji with the motion.

       The Clerk of Court is respectfully directed to close the open motion at docket entry 36.



SO ORDERED.
                                                     _________________________________
Date: July 29, 2021                                   VALERIE CAPRONI
      New York, NY                                    United States District Judge




                                            Page 2 of 2
